    Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.666 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


GREGORY GRAHAM #193214,

               Plaintiff,                             Hon. Robert J. Jonker

v.                                                    Case No. 1:16-cv-149

MATTHEW TURNER,

            Defendant.
____________________________________/


                            REPORT AND RECOMMENDATION

         Plaintiff brought this civil rights action, pursuant to 42 U.S.C. § 1983, claiming

that Corrections Officer Matthew Turner violated his Eighth Amendment right against

cruel and unusual punishment.1 This matter is before the Court on Defendant’s Motion

for Summary Judgment.         (ECF No. 73).     Pursuant to 28 U.S.C.     636(b)(1)(B), the

undersigned recommends that Defendant’s motion be granted and this action

terminated.

                                      BACKGROUND

         Plaintiff, through counsel, filed an amended complaint (ECF No. 60) alleging the

following.    As of July 25, 2014, Plaintiff was incarcerated at the Oaks Correctional

Facility.    While he was “carrying food bowls from the microwave,” Plaintiff was



1
    Other claims have been dismissed. (ECF No. 7,8, 26)

                                              -1-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.667 Page 2 of 12



“attacked” by another inmate. Plaintiff’s attacker used “a weapon” causing Plaintiff to

suffer “several lacerations to his face and body.” Corrections Officers Douglas Murtland

and Matthew Turner subsequently “responded to the altercation” at which point Turner

“[w]ithout warning, justification, or additional provocation . . . maliciously deployed a

Taser gun into” Plaintiff’s back. As a result, Plaintiff lost consciousness and continues

to experience back pain and emotional damages.          Plaintiff alleges that Defendant

Turner’s use of a taser constituted excessive force. Defendant Turner now moves for

summary judgment. Plaintiff opposes the motion. (ECF No. 83).

                        SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(a).      A party moving for summary judgment can

satisfy its burden by demonstrating        that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.      Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).




                                              -2-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.668 Page 3 of 12



       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.     Ibid.   The

existence of a mere scintilla of evidence in support of the non-moving party s position

is insufficient.   Daniels v. Woodside, 396 F.3d 730, 734-35 (6th Cir. 2005).     The non-

moving party may not rest upon [his] mere allegations, but must instead present

significant probative evidence establishing that there is a genuine issue for trial.

Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.      Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004).   Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.     Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.

       While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a substantially higher hurdle.    Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).


                                            -3-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.669 Page 4 of 12



Where the moving party has the burden, his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

emphasized that the party with the burden of proof must show the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful that

no reasonable jury would be free to disbelieve it.   Arnett, 281 F.3d at 561.   Accordingly,

summary judgment in favor of the party with the burden of persuasion is inappropriate

when the evidence is susceptible of different interpretations or inferences by the trier of

fact.   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

                                         ANALYSIS

        The Eighth Amendment to the United States Constitution prohibits cruel and

unusual punishment.        U.S. Const. amend. VIII.     The excessive use of force which

results in the unnecessary and wanton infliction of pain violates this provision.       See

Whitley v. Albers, 475 U.S. 312, 319 (1986). Claims alleging the excessive use of force

have both a subjective and an objective component.      See Wilson v. Seiter, 501 U.S. 294,

298-99 (1991).

        The objective component of the analysis examines whether the pain or deprivation

allegedly suffered by the prisoner was sufficiently serious to implicate the Eighth

Amendment.       Ibid.   To be sufficiently serious, the prison official s act or omission

must deny the prisoner of the minimal civilized measure of life s necessities, Farmer v.

Brennan, 511 U.S. 825, 834 (1994), as defined by contemporary standards of decency.


                                             -4-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.670 Page 5 of 12



See Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).    While the Eighth Amendment

does not prohibit every de minimis use of physical force, where            prison officials

maliciously and sadistically use force to cause harm, contemporary standards of decency

always are violated regardless whether the force applied was de minimis or resulted in

injury.   Hudson v. McMillian, 503 U.S. 1, 9-10 (1992).

      The subjective component of the analysis examines whether the prison official s

conduct reflected obduracy and wantonness or was instead the product of inadvertence

or error in good faith.    Wilson, 501 U.S. at 299.   In this respect, the relevant inquiry

is whether force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm.       Whitley, 475 U.S.

320-21.   When evaluating whether a prison official s conduct falls short of this standard,

the Court must consider the following factors: (1) the need for the application of force,

(2) the relationship between such need and the force used, (3) the threat reasonably

perceived by the prison official, and (4) any efforts undertaken to temper the severity of

the response.    Hudson, 503 U.S. at 7.     The absence of injury, while relevant, is not

dispositive.   Ibid.   As the Supreme Court has observed:

               When prison officials maliciously and sadistically use force to
               cause harm, the Court recognized, contemporary standards of
               decency always are violated . . . whether or not significant
               injury is evident. Otherwise, the Eighth Amendment would
               permit any physical punishment, no matter how diabolic or
               inhuman, inflicting less than some arbitrary quantity of
               injury.




                                             -5-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.671 Page 6 of 12



             This is not to say that the absence of serious injury is
             irrelevant to the Eighth Amendment inquiry. [T]he extent of
             injury suffered by an inmate is one factor that may suggest
             whether the use of force could plausibly have been thought
             necessary in a particular situation. The extent of injury may
             also provide some indication of the amount of force applied.
             As we stated in Hudson, not every malevolent touch by a
             prison guard gives rise to a federal cause of action. The
             Eighth Amendment s prohibition of cruel and unusual
             punishments necessarily excludes from constitutional
             recognition de minimis uses of physical force, provided that
             the use of force is not of a sort repugnant to the conscience of
             mankind. An inmate who complains of a push or shove that
             causes no discernible injury almost certainly fails to state a
             valid excessive force claim.

             Injury and force, however, are only imperfectly correlated, and
             it is the latter that ultimately counts. An inmate who is
             gratuitously beaten by guards does not lose his ability to
             pursue an excessive force claim merely because he has the
             good fortune to escape without serious injury.

Wilkins v. Gaddy, 559 U.S. 34, 36-38 (2010) (internal citations and quotations omitted).

      In support of his motion for summary judgment, Defendant Turner has submitted

the following items: (1) a transcript of his deposition (including exhibits); (2) a transcript

of Douglas Murtland’s deposition (including exhibits); (3) an Electronic Control Device

(ECD) Usage Report; (4) a Misconduct Report charging Plaintiff with fighting on July 25,

2014; (5) a Misconduct Hearing Report; (6) a video recorded by Turner’s taser unit; (7) a

video recorded by a camera located in the prison housing unit; (8) an affidavit executed

by an MDOC litigation specialist authenticating the video evidence submitted by

Defendant; and (9) MDOC Policy Directive 04.05.110 regarding the use of force.          (ECF

No. 74, 84). In response to Defendant’s motion, Plaintiff has submitted a transcript of


                                             -6-
    Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.672 Page 7 of 12



his deposition.    (ECF No. 83).   Viewing the admissible evidence before the Court in a

light most favorable to Plaintiff reveals the following. 2

         Prior to July 2014, Plaintiff experienced problems with another prisoner named

Butler.    (ECF No. 83-1, PageID.558-70). While Butler had previously threatened to

harm Plaintiff, this dispute had not escalated to physical conflict before July 25, 2014.

(Id.).   On that evening, however, Butler attacked Plaintiff in the day room, stabbing

him multiple times.     (Id. at PageID.575-80).    Plaintiff attempted to defend himself by

fighting with Butler.      (ECF No. 83-1, PageID.579-80; ECF No. 74-2, PageID.411).

There were “maybe 20 or more” other prisoners in the day room when this fight occurred.

(ECF No. 74-2, PageID.412, 488; ECF No. 83-1, PageID.589-91).

         Plaintiff and Butler fought for several minutes before Corrections Officers Turner

and Murtland entered the day room.           (ECF No. 74-2, PageID.377, ECF No. 74-3,

PageID.445; ECF No. 83-1, PageID.579-92, 608-09).            When Turner and Murtland

entered the dayroom they both “saw two prisoners fighting in the corner.”      (ECF No. 74-

1, PageID.377). Turner and Murtland both perceived Plaintiff to be the aggressor, as

he was “beating up Prisoner Butler in the corner.”       (ECF No. 74-2, PageID.411, ECF

No. 74-3, PageID.445).     Turner then yelled “taser” and deployed his taser into Plaintiff’s


2
 The following items constitute hearsay to which Plaintiff has not objected: (1) exhibits
to Turner and Murtland’s depositions; (2) the ECD Usage Report; (3) the Misconduct
Report; and (4) the Misconduct Hearing Report. Because the Court can consider only
admissible evidence when resolving a motion for summary judgment, the Court has
disregarded these items. See Rogers v. Lilly, 292 Fed. Appx. 423, 428 n.3 (6th Cir., Aug.
22, 2008).


                                             -7-
    Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.673 Page 8 of 12



back.     (Id., PageID.377, 411, 447, 459; ECF No. 83-1, PageID.579-92, 608-09, ECF No.

84).3

         Turner deployed his taser into Plaintiff’s back because firing a taser into that

portion of the body “decreases the risk of possible injury.”   (ECF No. 74 at PageID.387).

After being struck by the taser, Plaintiff was provided medical treatment. 4         (Id. at

PageID.592-95).      Turner and Murtland both conceded that they could have “physically

intervened to break up the altercation,” but that such was not the “safest means of de-

escalating a fight between two prisoners” because such could result in injury to other

prisoners and prison staff.    (ECF No. 74 at PageID.413-14, 490).      The video evidence

submitted by Defendant Turner is consistent with the testimony described herein.

(ECF No. 84).

         Even if the Court assumes that Plaintiff can establish the objective element of his

use of excessive force claim, Defendant has demonstrated that there does not exist a

genuine factual dispute regarding the subjective element of Plaintiff’s claim.          The

following evidence is undisputed.      When Turner entered the day room, Plaintiff and

Butler were engaged in a physical struggle.     Moreover, as the video recorded by Turner’s


3
  The parties dispute whether Plaintiff and Butler were instructed to stop fighting prior
to the deployment of Turner’s taser. Murtland and Turner testified that they instructed
Plaintiff and Butler to stop fighting. (ECF No. 74, PageID.377, 411, 446, 459, 487-88).
Plaintiff, on the other hand, testified that he did not hear any command prior to being
struck by the taser. (ECF No. 83-1, PageID.584). For present purposes, the Court
assumes that no such instruction was provided.
4
  Plaintiff alleges that he suffered nerve damage and other lingering effects as a result
of being tased, (Id., PageID.608-18), but he has submitted no evidence substantiating
these allegations or suggesting that such are related to the incident in question. (Id.).

                                              -8-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.674 Page 9 of 12



taser device reveals, Plaintiff appeared to be the aggressor.    Turner deployed his taser

to terminate a fight between two prisoners, and he used it against Plaintiff because he

perceived Plaintiff to be the aggressor.     Turner fired his taser into Plaintiff’s back

because he believed that location decreased the possibility of injury to Plaintiff.   Turner

used his taser, rather than attempt to physically terminate the altercation, because he

believed that to be the safer course of action.      Plaintiff has neither presented nor

identified evidence creating a genuine factual dispute as to these matters.

Furthermore, while Plaintiff alleges that he suffered serious, long-lasting injuries as a

result of this incident, he has presented no medical evidence substantiating his

allegations.

         Given these undisputed facts, the Court finds, based upon the factors articulated

above, that no reasonable juror could find for Plaintiff on the subjective element of his

claim.    Stated differently, given these undisputed facts, any rational juror would find

that Defendant Turner deployed his taser in a good faith effort to maintain or restore

discipline rather than to maliciously or sadistically harm Plaintiff.          Accordingly,

Defendant Turner is entitled to summary judgment.             In response to Defendant’s

motion, Plaintiff misstates the applicable legal standard, places undue emphasis on

marginally relevant facts, and unreasonably faults Defendant for not being able to

discern in the heat of the moment who initiated the fight in question.




                                             -9-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.675 Page 10 of 12



      With respect to the standard applicable to his claim, Plaintiff notes that

Defendant “has argued that [Plaintiff] must establish both an objective and subjective

prong to have an excessive force claim.”         (ECF No. 83, PageID.550).   Plaintiff argues,

however, that “[t]his is contrary to [Supreme Court authority and]. . .must be rejected by

this Court.”   (Id.).   Plaintiff is mistaken.    See, e.g., Hopper v. Phil Plummer, 887 F.3d

744, 752 (6th Cir. 2018) (“a prisoner must satisfy both an objective and a subjective

component to make out an excessive-force claim under the Eighth Amendment”).

Plaintiff cannot prevail on his claim unless he presents or identifies evidence that

Defendant Turner acted with the requisite intent or mental state.         As discussed above,

however, Plaintiff has failed to do so.

      Plaintiff next argues that Defendant Turner should have realized upon entering

the day room that Butler initiated the altercation and, therefore, deployed his taser on

Butler.   This argument constitutes the very sort of after-the-fact second-guessing that

the Supreme Court has instructed courts to avoid.          See, e.g,, Whitley, 475 U.S. at 322.

Turner’s task when he entered the day room was not to attempt to assign fault for the

altercation, but instead to terminate the fight as quickly and as safely as possible without

placing others at risk.

      Finally, Plaintiff argues that because there exists a dispute whether Plaintiff and

Butler were instructed to stop fighting before Turner deployed his taser, summary

judgment is inappropriate.      Relatedly, Plaintiff argues that summary judgment is not

appropriate because an insufficient amount of time passed between Turner yelling


                                             -10-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.676 Page 11 of 12



“taser” and the actual deployment of his taser.    Even interpreted in Plaintiff’s favor,

these facts do not alter the analysis above.      The undisputed evidence reveals that

Defendant Turner encountered a violent physical encounter between two inmates in a

room in which some twenty other inmates were present.            This situation required

prompt action to prevent further injury to the combatants and, moreover, to ensure that

staff members or other prisoners were not injured.    Plaintiff’s argument in this regard

is incongruous.   On the one hand, Plaintiff claims that Butler savagely attacked him,

stabbing him multiple times causing serious and obvious injuries, but on the other, faults

Defendant Turner for not slowly and methodically acting to terminate the savage beating

Plaintiff alleges he was receiving.




                                           -11-
Case 1:16-cv-00149-RJJ-PJG ECF No. 86 filed 08/19/19 PageID.677 Page 12 of 12



                                    CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendant’s

Motion for Summary Judgment, (ECF No. 73), be granted and this action terminated.


Dated: August 19, 2019                 /s/ Phillip J. Green
                                       PHILLIP J. GREEN
                                       United States Magistrate Judge


                                NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. MICH. LCIVR
72.3(b). Failure to file timely and specific objections may constitute a forfeiture of any
further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Berksire v. Beauvais,
928 F. 3d 520, 530-31 (6th Cir. 2019); Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d
452, 458 (6th Cir. 2012). General objections do not suffice. See McClanahan v.
Comm’r of Social Security, 474 F.3d 830, 837 (6th Cir. 2006); Frontier Ins. Co. v. Blaty,
454 F.3d 590, 596-97 (6th Cir. 2006).




                                           -12-
